This opinion is subject to administrative correction before final disposition.




                               Before
                 HOLIFIELD, STEWART, and HACKEL
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Devonta D. RAMIREZ
            Machinist Mate Second Class (E-5), U.S. Navy
                             Appellant

                             No. 202200137

                        _________________________

                         Decided: 13 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Kimberly J. Kelly

 Sentence adjudged 22 March 2022 by a general court-martial convened
 at Naval Air Station Pensacola, Florida, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: confinement for eight
 months and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Daniel C. LaPenta, JAGC, USN
                 United States v. Ramirez, NMCCA No. 202200137
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Acting Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2